Citation Nr: 1707567	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006.

This appeal to the Board of Veterans' Appeals (Board) is derived from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The June 2009 rating decision pertained to the rating assigned for his service-connected PTSD.  In the June 2016 decision and remand, the Board inferred the claim for a TDIU as "part and parcel" of that appeal, and remanded it for additional development, which has been completed.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment for the period from September 27, 2010, to May 31, 2014.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met for the period from September 27, 2010, to May 31, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  The Veteran was provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This claim was inferred from a previous appeal for an increased rating, and he was advised of how to substantiate a claim for IU in a July 2016 letter.  He has not raised any allegations of any procedural errors that were prejudicial to his claim.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient additional to bring the combined rating to 70 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU starting from February 11, 2009, when his PTSD was rated as 70 percent disabling, and his combined rating amounted to 80 percent.  See 38 C.F.R. §§ 4.25, 4.26.  The Board notes his combined rating increased to 90 percent effective May 27, 2010; increased to 100 percent effective July 24, 2012; decreased to 90 percent effective September 1, 2012; and, increased to 100 percent effective March 26, 2013.  The Board will address each period sequentially.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.

February 11, 2009, to July 23, 2012

During this period, he was rated at a combined 80 percent following by a combined 90 percent.  The record shows the Veteran was employed full-time as a policeman until August 2009.  In August 2009, according to his July 2016 Application for a TDIU (VA Form 21-8940), he began attending school on a full-time basis to obtain his bachelor's and his master's degrees, in counseling.  He began a part-time counseling position in May 2012.

At the April 2009 VA examination, he denied having any problems in his work as a police officer as a result of his service-connected PTSD or his service-connected knees.  He reported having missed about five days in the preceding year due to his low back.  The April 2009 VA joints examiner opined that employment would be impacted to the extent that the Veteran could no longer run.  At the July 2010 VA examination, he reported being unemployed but in school; the examiner commented that unemployment was not a result of his PTSD.  The September 2010 VA joints examiner, however, opined that the Veteran was unemployable in his current occupation due to his service-connected bilateral knees, low back, and associated neurological abnormalities in the bilateral lower extremities.  At the February 2011 VA examination, the Veteran was reportedly doing very well in school, with a 4.0, and reported not missing any time due to his anxiety.  

However, it was previously found by the Board that his PTSD manifests with social and occupational impairment with deficiencies in most areas.  The record shows the Veteran is very frequently in a sad, bad, or depressed mood.  His symptoms impact his ability to work.  He avoids employment that requires him to work with other people because he has a low tolerance for ignorant behavior and a general difficulty in getting along with other people.  He is irritable and has angry outbursts.  He has difficulty concentrating and overcoming the stress caused by his intrusive memories and other symptoms.  He also has frequent but unpredictable panic attacks.  He avoids social situations due to the crowds and the noise, and does not have any close relationships with anyone other than family.  The only activities that he enjoys are solitary, such as hunting and fishing.  Although he has a good relationship with his parents and siblings, he has been divorced once, and his first wife provided comment into her observations of his PTSD symptoms.  She reported that he had violent nightmares and choked her in his sleep, and that he reacts violently when angry.  He is currently married, but the record shows periods of discord, as well as at least one instance of domestic violence in 2010.  It is not clear that the domestic violence continues.  His wife reported that his mood impacts the entire family, and that if he is on edge, then they are too.  She also indicated that her husband does not open up to his treatment providers and that he has previously attempted suicide.  She did not indicate when.  

Based on this evidence, the Board finds that a TDIU is warranted from September 27, 2010, based on his PTSD, bilateral knees, low back, and associated neurological abnormalities in the bilateral lower extremities, and the September 2010 VA examiner's opinion that his physical disabilities would prevent him from working in his most recent occupation.  The Board notes that the Veteran was doing quite well in school during this time frame; however, in resolving all doubt in his favor, his unemployability as a police officer, which was his past relevant work experience, qualifies him for a TDIU, at least until his completion of his coursework.  

The Board does not find that the TDIU is warranted earlier than September 27, 2010, as it was not factually ascertainable that his knees and back had increased in severity until the September 2010 VA examination.  As noted above, a July 2010 VA examiner found that PTSD alone was not the cause of the Veteran's unemployment.  




July 24, 2012, to August 31, 2012

During this time frame, the Veteran is already rated with a 100 percent total rating, along with special monthly compensation (SMC) at the housebound level.  His IU, awarded above, still applies during this time period, but is essentially mooted due to his temporary total rating under 38 C.F.R. § 4.30, which also qualified him for SMC.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

September 1, 2012, to March 25, 2013

During this time frame, the Veteran had a combined 90 percent.  He was also still attending school, and still working at his part-time counseling job.  As there is no indication that his PTSD, knees, back, or associated neurological abnormalities decreased in severity by this time period, the Board finds that his IU, awarded above, still applies during this time frame.  As discussed above, he was not able to work in his previous relevant employment.

March 26, 2013, to the present

During this time frame, the Veteran was rated at 100 percent.  He completed his degree in May 2014.  He continued working in the part-time job after completing his degree, until May 2015.  He reported on his application for a TDIU that he was not able to continue working as a counselor because it was too stressful for him, due to his PTSD.  In May 2015, he began working as a service-technician.  

The October 2015 VA examiner noted the Veteran's psychiatric symptoms had increased, and that he was working as a service technician, despite having a master's degree in counseling.  The examiner noted the Veteran had instead found a job where he works totally alone, which was an adaptation that was working for him.  He reported on his July 2016 application for TDIU that he made $41,000 in the preceding 12-months as a service technician, and the record does not suggest that his employment status has changed in the intervening months.  Moreover, there is no indication that this employment is the equivalent of a sheltered workshop; rather, the job is by its very nature somewhat solitary. 

Based on this evidence, the Board finds that he is entitled to the TDIU awarded above, but only through May 2014, when he finished his graduate school studies, at which time he should have been able to find something on a full-time basis.  The Board notes that the Veteran was only working a part-time job following graduation until May 2015, which leads to the question of whether he was only able to work in a marginal type position for this time period.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  The record does not indicate that he was limited to marginal employment for this time period; however; indeed, he found full-time employment by May 2015 and is still working at that job.  Although his PTSD symptoms interfered with his ability to be a counselor, and his joint symptoms prevented him from being a police officer, his disabilities did not preclude other substantial gainful employment, especially once he had completed his graduate work.  

In sum, the Board finds that a TDIU is warranted from September 2010 through May 2014.  Because it is based on the effects of his PTSD and joints (knees, back, and associated neurological abnormalities), entitlement to SMC is not inferred.  See Buie, supra; Bradley, supra.


ORDER

A TDIU is granted from September 27, 2010, through May 31, 2014.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


